UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 16-6422


UNITED STATES OF AMERICA,

                Plaintiff, Appellee,

          v.

ANTONIO EDWARDS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Senior District Judge.
(1:10-cr-00769-JFM-1; 1:14-cv-00920-JFM)


Submitted:   August 18, 2016                  Decided:   August 23, 2016


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Antonio Edwards, Appellant Pro Se.             Michael Clayton Hanlon,
Assistant United States Attorney,            Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Antonio Edwards seeks to appeal the district court’s order

dismissing his 28 U.S.C. § 2255 (2012) motion.                     We dismiss the

appeal for lack of jurisdiction because the notice of appeal was

not timely filed.

       We   previously    dismissed       Edwards’        appeal    for     lack   of

jurisdiction on the same ground—untimely notice of appeal.                     United

States v. Edwards, 627 F. App’x 249 (4th Cir. 2015) (No. 15-7088).

Edwards subsequently moved in the district court to reopen the

appeal period, which the court granted by margin order.                      However,

the district court did not have the authority to reopen the appeal

period because Edwards’ motion was filed more than 180 days after

the district court judgment denying Edwards’ § 2255 motion.                        See

Fed. R. App. P. 4(a)(6)(B).            Thus, Edwards’ new notice of appeal

is also untimely, and we continue to lack jurisdiction to hear

Edwards’     appeal.      Therefore,         we   deny    Edwards’        motion   for

appointment of counsel and dismiss the appeal.                    We dispense with

oral    argument   because      the    facts      and    legal    contentions      are

adequately    presented    in    the    materials        before    this    court   and

argument would not aid the decisional process.

                                                                            DISMISSED




                                         2